                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

TERRANE L. SYKES                                                                        PLAINTIFF

V.                                                              CIVIL ACTION NO. 1:18-CV-155

ADVANCE STORES COMPANY, INC.
d/b/a ADVANCE AUTO PARTS                                                              DEFENDANT

                  ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       Plaintiff Terrane Sykes filed this suit on August 9, 2018 asserting claims under Title VII

and 42 U.S.C. Section 1981. On July 25, 2019, counsel for the Plaintiff was allowed to withdraw.

See Order [36]. The Plaintiff was given thirty days to either inform the Court in writing of his

intent to proceed pro se or to retain new counsel who would make an appearance within those

thirty days. See Order [36]. The Plaintiff was informed that his failure to comply “may result in

this action being dismissed for failure to prosecute the action and/or for failure to obey an order of

the court.” Id. The Order and an acknowledgement of receipt were sent to the Plaintiff on July 25,

2019. The Plaintiff returned the signed acknowledgment on August 9, 2019.

       The Plaintiff then filed a Motion to Have New Counsel Enter an Appearance in this Lawsuit

[38] on August 23, 2019. The Court denied the motion to the extent it sought to appoint counsel

and granted the motion to the extent it expressed an intent to proceed pro se. The Court entered an

Order [43] on September 18, 2019 giving the Plaintiff two weeks to respond by filing notice of his

intent to proceed pro se, have counsel enter an appearance, or advise the Court that he did not wish

to pursue the action. The Plaintiff did not respond, and the time to do so has passed. The Magistrate

Judge assigned to this case then filed a Report and Recommendation [44] on October 8, 2019

recommending “that the case be dismissed, without prejudice, for failure to prosecute and/or

failure to obey a court order” after the Plaintiff failed to respond to the Show Cause Order [43].
The Report and Recommendation [44] notified the Plaintiff that he was required to respond within

14 days with any objections. The Plaintiff has not responded. As such, this Court adopts the

magistrate judge’s Report and Recommendation as the findings of fact and the opinion of the

Court, and the case is hereby DISMISSED without prejudice.

       It is SO ORDERED on this, the 25th day of October, 2019.



                                                   ___/s/ Sharion Aycock__________________
                                                         UNITED STATES DISTRICT JUDGE




                                               2
